[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] NOTICE TO COUNSEL CONCERNING COURT'S DECISION ON RETROACTIVITY OF ALIMONY
This court awarded alimony pendente lite to be paid by the defendant to the plaintiff in the above-entitled action on September 18, 2000. The award of alimony was pursuant to a motion filed by the plaintiff with the court on April 26, 2000. On September 18 the court heard evidence concerning the financial circumstances of the parties and directed that the defendant pay to the plaintiff the sum of $100.00 per week as alimony pendente lite. In the April 26, 2000 motion the plaintiff asked that the pendente lite alimony payments be retroactive to the date the motion was filed. Due to time constraints the court did not rule on the retroactivity issue when it issued its pendente lite alimony awards on September 18, 2000. On a subsequent hearing date the court promised that it would resolve the issue of retroactivity when it decided the pending contempt motions filed by the defendant (see Transcript, November 13, 2000, page 29). When the hearing on those contempt motions concluded on December 4, 2000, the issue of retroactivity was not addressed by either counsel in final argument Both counsel submitted memorandum of fact and law concerning the contempt motions but there was no argument contained therein with respect to retroactivity.
Accordingly the court hereby orders that the parties shall submit within two weeks of the date hereof any written arguments which either may wish to make concerning the retroactivity of the pendente lite alimony ordered on September 18, 2000. Upon receipt of said written submissions, the court will take the papers and file a separate memorandum of decision with respect to the retroactivity issue.
Dated at New London, Connecticut 31St day of January 2001.
BY THE COURT,
Dyer, J. CT Page 1734